DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
02.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Response to Arguments
03.	Applicant argues that Hille does not disclose “extracting, by the processor”, the primary semantic information from runtime behaviors of the database”.  The main argument presented by Applicant is that Hille does not disclose runtime behaviors, which are defined in the specification to be actions the database took during runtime.  Examiner respectfully disagrees.  Hille teaches that semantic information is determined, which can come from various sources, including variables.  These variables are analyzed during the runtime of a business process.  For example, Hille recites “a system capable of automatically identifying semantic information associated with a 
	Applicant argues that Hille does not disclose “analyzing, by the processor, the primary semantic information to establish secondary semantic information from the primary semantic information, wherein the secondary semantic information is not directly present in the information sources”.  However, Fang, and not Hille, was relied upon to disclose this limitation, and specifically to teach the concept of the additional semantic information not being directly present in the information sources.
	Applicant argues that Zheng does not teach “establishing, by the processor, ontologies from the primary semantic information, the secondary semantic information, and the additional secondary semantic information”.  Examiner respectfully disagrees.  Zheng teaches that different types of semantic information can be obtained, and that additional sets of semantic information can be obtained, which is based on the other semantic information (paragraphs [0059] – [0061]).  Examiner does agree that Zheng does not teach that the secondary information is not present in the primary information sources.  However, and as explained above, Fang has been relied upon to teach this claim limitation.  It is therefore the combination of Zheng and Fang that this claim limitation is disclosed, as neither fully discloses the limitation by itself.  Additionally, 

Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5, 7 – 10, 12, 14 – 17, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Hille-Doering et al. (US PGPub 2012/0059842), hereinafter “Hille”, in view of Zhang et al. (US PGPub 2008/0301545), hereinafter “Zhang”, in further view of Fang et al. (US PGPub 2016/0140203), hereinafter “Fang”.
	Consider claim 1, Hille discloses a method comprising:
	monitoring, by a processor, information sources that regulate how variables in database tables are affected to identify primary semantic information (paragraphs [0013], [0021], [0032], variables are utilized in database tables, such that semantic information can be determined from the variables);
	extracting, by the processor, the primary semantic information from runtime behaviors of a database (paragraphs [0026], [0027], the semantic information is determined based on an analysis of the runtime of the database tables being utilized for the processing);
	analyzing, by the processor, the primary semantic information to establish secondary semantic information (paragraphs [0012] – [0014], additional semantic information can be derived, such as by searching for the variables and semantic data in other locations).
	However, Hille does not specifically teach that additional sets of semantic information are determined, which can be used for establishing ontologies.
	In the same field of endeavor, Zhang discloses a method comprising:
	analyzing, by the processor, the secondary semantic information to establish additional secondary semantic information (paragraphs [0059] – [0061], additional sets of semantic information are determined from the determined semantic data);

	Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the establishing of ontologies for different sets of derived semantic data into the extracting of variables from a database in order to allow additional operations to be performed on the extracted information so as to generate ontologies.
	However, Hille and Zhang do not specifically teach that the semantic information is not presented in the information sources.
	In the same field of endeavor, Fang discloses a method comprising:
	inferring secondary semantic information, wherein the secondary semantic information is not directly presented in the information sources (paragraphs [0022], [0025], [0026], implicit semantic data can be determined based on explicit semantic data, such that the implicit data is determined directly from the data that the explicit semantic data is determined from).
	Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple explicit semantic data, which is used to determine implicit semantic data, taught by Fang into the establishing of ontologies for semantic information taught by Hille and Zhang for the purpose of allowing additional sources of semantic information to be derived.
claim 2, and as applied to claim 1 above, Hille discloses a method comprising:
	the information sources include a query execution plan or a stored procedure instruction (paragraphs [0013], [0014], a search plan is used for the databases that store the data).
	Consider claim 3, and as applied to claim 1 above, Hille discloses a method comprising:
	inferring, by the processor, crosslinking relationships from the primary semantic information, wherein the crosslinking relationships are not directly presented in the information sources (paragraphs [0022], [0025], the relationships are determined between the semantic data in the different sources).
	Consider claim 5, and as applied to claim 1 above, Hille discloses a method comprising:
	the information sources include a JDBC or ODBC query (paragraph [0017], Java Database Connectivity can be used for the resources of obtaining data).
	Consider claim 7, and as applied to claim 1 above, Zhang discloses a method comprising:
	editing, by the processor, the ontologies (paragraph [0061], the ontology is changed as new information is added to it).
	Consider claim 8, Hille discloses a computer program product comprising:
	monitoring information sources that regulate how variables in database tables are affected to identify primary semantic information (paragraphs [0013], [0021], [0032], 
	extracting the primary semantic information from runtime behaviors of a database (paragraphs [0026], [0027], the semantic information is determined based on an analysis of the runtime of the database tables being utilized for the processing);
	inferring secondary semantic information from the primary semantic information (paragraphs [0012] – [0014], additional semantic information can be derived, such as by searching for the variables and semantic data in other locations).
	However, Hille does not specifically teach that additional sets of semantic information are determined, which can be used for establishing ontologies.
	In the same field of endeavor, Zhang discloses a computer program product comprising:
	analyzing the secondary semantic information to establish additional secondary semantic information (paragraphs [0059] – [0061], additional sets of semantic information are determined from the determined semantic data);
	establishing ontologies from the primary semantic information, the secondary semantic information, and additional secondary semantic information (paragraph [0061], an ontology is established for the different sets of input semantic information).
	Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the establishing of ontologies for different sets of derived semantic data into the extracting of variables from a database in order to allow additional operations to be performed on the extracted information so as to generate ontologies.

	In the same field of endeavor, Fang discloses a computer program product comprising:
	inferring secondary semantic information, wherein the secondary semantic information is not directly presented in the information sources (paragraphs [0022], [0025], [0026], implicit semantic data can be determined based on explicit semantic data, such that the implicit data is determined directly from the data that the explicit semantic data is determined from).
	Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple explicit semantic data, which is used to determine implicit semantic data, taught by Fang into the establishing of ontologies for semantic information taught by Hille and Zhang for the purpose of allowing additional sources of semantic information to be derived.
	Consider claim 9, and as applied to claim 8 above, Hille discloses a computer program product comprising:
	the information sources include a query execution plan or a stored procedure instruction (paragraphs [0013], [0014], a search plan is used for the databases that store the data).
	Consider claim 10, and as applied to claim 8 above, Hille discloses a computer program product comprising:
	inferring, by the processor, crosslinking relationships from the primary semantic information, wherein the crosslinking relationships are not directly presented in the 
	Consider claim 12, and as applied to claim 8 above, Hille discloses a computer program product comprising:
	the information sources include a JDBC or ODBC query (paragraph [0017], Java Database Connectivity can be used for the resources of obtaining data).
	Consider claim 14, and as applied to claim 8 above, Zhang discloses a computer program product comprising:
	editing, by the processor, the ontologies (paragraph [0061], the ontology is changed as new information is added to it).
	Consider claim 15, Hille discloses an apparatus comprising:
	monitoring information sources that regulate how variables in database tables are affected to identify primary semantic information (paragraphs [0013], [0021], [0032], variables are utilized in database tables, such that semantic information can be determined from the variables);
	extracting the primary semantic information from runtime behaviors of a database (paragraphs [0026], [0027], the semantic information is determined based on an analysis of the runtime of the database tables being utilized for the processing);
	inferring secondary semantic information from the primary semantic information (paragraphs [0012] – [0014], additional semantic information can be derived, such as by searching for the variables and semantic data in other locations).
	However, Hille does not specifically teach that additional sets of semantic information are determined, which can be used for establishing ontologies.

	analyzing the secondary semantic information to establish additional secondary semantic information (paragraphs [0059] – [0061], additional sets of semantic information are determined from the determined semantic data);
	establishing ontologies from the primary semantic information, the secondary semantic information, and additional secondary semantic information (paragraph [0061], an ontology is established for the different sets of input semantic information).
	Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the establishing of ontologies for different sets of derived semantic data into the extracting of variables from a database in order to allow additional operations to be performed on the extracted information so as to generate ontologies.
	However, Hille and Zhang do not specifically teach that the semantic information is not presented in the information sources.
	In the same field of endeavor, Fang discloses an apparatus comprising:
	inferring secondary semantic information, wherein the secondary semantic information is not directly presented in the information sources (paragraphs [0022], [0025], [0026], implicit semantic data can be determined based on explicit semantic data, such that the implicit data is determined directly from the data that the explicit semantic data is determined from).
	Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple explicit semantic data, which is used to determine implicit semantic data, taught by Fang into the 
	Consider claim 16, and as applied to claim 15 above, Hille discloses an apparatus comprising:
	the information sources include a query execution plan or a stored procedure instruction (paragraphs [0013], [0014], a search plan is used for the databases that store the data).
	Consider claim 17, and as applied to claim 15 above, Hille discloses an apparatus comprising:
	inferring, by the processor, crosslinking relationships from the primary semantic information, wherein the crosslinking relationships are not directly presented in the information sources (paragraphs [0022], [0025], the relationships are determined between the semantic data in the different sources).
	Consider claim 19, and as applied to claim 15 above, Hille discloses an apparatus comprising:
	the information sources include a JDBC or ODBC query (paragraph [0017], Java Database Connectivity can be used for the resources of obtaining data).

07.	Claims 4, 6, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hille-Doering et al. (US PGPub 2012/0059842), hereinafter “Hille”, in view of Zhang et al. (US PGPub 2008/0301545), in further view of Fang et al. (US PGPub 2016/0140203), hereinafter “Fang”, in further view of B’Far et al. (US PGPub 2010/0218134), hereinafter B’Far.
claim 4, and as applied to claim 1 above, Hille, Zhang, and Fang disclose the claimed invention except that an SQL statement is used.
	In the same field of endeavor, B’Far discloses a method comprising:
	the information sources include an embedded SQL statement in an application program (paragraph [0005], an SQL statement is used to perform the operations).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SQL statement taught by B’Far into the ontology creation taught by Hille, Zhang, and Fang for the purpose of allowing additional computing means to be used to derive semantic information from.
	Consider claim 6, and as applied to claim 1 above, Hille, Zhang, and Fang discloses the claimed invention except that a trigger expression is used.
	In the same field of endeavor, B’Far discloses a method comprising:
	the information sources include a trigger expression (paragraphs [0058], [0093], a trigger condition is used to obtain the data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trigger expression taught by B’Far into the ontology creation taught by Hille, Zhang, and Fang for the purpose of allowing additional computing means to be used to derive semantic information from.
	Consider claim 11, and as applied to claim 8 above, Hille, Zhang, and Fang disclose the claimed invention except that an SQL statement is used.
	In the same field of endeavor, B’Far discloses a computer program product comprising:

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SQL statement taught by B’Far into the ontology creation taught by Hille, Zhang, and Fang for the purpose of allowing additional computing means to be used to derive semantic information from.
	Consider claim 13, and as applied to claim 8 above, Hille, Zhang, and Fang discloses the claimed invention except that a trigger expression is used.
	In the same field of endeavor, B’Far discloses a computer program product comprising:
	the information sources include a trigger expression (paragraphs [0058], [0093], a trigger condition is used to obtain the data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trigger expression taught by B’Far into the ontology creation taught by Hille, Zhang, and Fang for the purpose of allowing additional computing means to be used to derive semantic information from.
	Consider claim 18, and as applied to claim 15 above, Hille, Zhang, and Fang disclose the claimed invention except that an SQL statement is used.
	In the same field of endeavor, B’Far discloses an apparatus comprising:
	the information sources include an embedded SQL statement in an application program (paragraph [0005], an SQL statement is used to perform the operations).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SQL statement taught by 
	Consider claim 20, and as applied to claim 15 above, Hille, Zhang, and Fang discloses the claimed invention except that a trigger expression is used.
	In the same field of endeavor, B’Far discloses an apparatus comprising:
	the information sources include a trigger expression (paragraphs [0058], [0093], a trigger condition is used to obtain the data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trigger expression taught by B’Far into the ontology creation taught by Hille, Zhang, and Fang for the purpose of allowing additional computing means to be used to derive semantic information from.

Conclusion
08.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           


	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 13, 2021